Morse, J.
(dissenting). If all the testimony of complainant to matters and things which must have been equally within the knowledge of Buckland were eliminated *203from this case, there would be left nothing in support of his claim, except the existence in his hands of the contract of date May 9, 1870. This contract evidently bontemplated that complainant would be entitled to demand and receive the evidence of his one-fourth interest in the lands selected under it as soon as they were located. As soon as the lands were patented to Buckland, complainant was entitled to a deed of a quarter interest in them. Buckland died in September, 1888, solemnly declaring in his last will and testament that he was the sole owner of .an undivided one-half of the lands now claimed to be the lands located by the complainant under his contract. The other half Buckland had conveyed to his daughter, 'wife of the defendant, in 1880; and in 1881 she deeded the sanie to defendant, The interest in these lands standing in Buckland when he died was devised' by him to his widow, who subsequently, for a valuable consideration, in November, 1888, conveyed the same to defendant. After waiting nearly 20 years from the time he was entitled to an enforcement of this contract, complainant files the bill in this cause, praying that he may be declared the equitable owner of one-quarter of a large lot of lands, and that the defendant may be compelled to convey to him such interest. As a majority of the Court are in favor of giving relief to complainant, I do not think it necessary to review the evidence in the case, but will briefly • state my reasons for dissenting from such conclusion. .
1. This is a stale claim. One of the parties, and nearly every person mentioned by Bipley as having knowledge of the transaction, is dead. Those who are alive, when produced upon the stand, have forgotten all about it, if they ever had any knowledge that would be of use in determining the truth of the controversy. Equity does not look with favor upon such claims. In *204such a case the court ought to be well satisfied from what proofs are obtainable that the complainant is entitled to relief. I am not so satisfied. While Buckland was alive, what correspondence can now be found between the parties tends to show that not only was Ripley making no claims to these lands, but that he was taking no interest in them whatever, and would not even answer the letters of inquiry of Buckland in relation to them.
2. If Ripley ever located these lands under the contract, of which I am not satisfied, it is quite evident to me that the contract was canceled by the subsequent action of the parties long before Buckland's death, and even before the one-half interest was deeded to Mrs. Seligman. In 1877, Ripley and Buckland had a settlement, — at least of some of their matters, — and Ripley gave his note to Buckland for borrowed money. After the time of this settlement Ripley took no further interest in these lands. Although Buckland frequently wrote to him asking for information about them, these letters were never even replied to. This correspondence was put in the case by Ripley, but it indicates, if it shows anything, that Buckland then understood the lands to be his absolutely. Mrs. Buckland testifies that at one time, and after this settlement, while Ripley was at her husband's house in Pontiac, Buckland accused Ripley of not returning a paper, as he agreed, to him, and called him a liar; but she cannot remember anything as to the nature of the paper. This paper may have been the very contract upon which complainant is prosecuting this suit. It is said that this contract, executed as it was, created' an equitable interest in the lauds which vested in Ripley, and this could not be released or surrendered except by writing signed by him, or by the act or operation of law. But it must be remembered that equity will consider that done which ought to have been done. If Ripley settled *205with Buckland in 1877, and agreed to cancel this contract, he cannot be allowed, in a court of conscience, to come in, 13 years afterwards, and when Buckland is dead, and escape this agreement, and take from Buckland’s heirs $20,000 and upwards, upon the technical plea that he ought to have canceled his contract in writing, but did not do so. Courts of equity are not established that parties may profit by their own wrong in this manner.
3. I do not think that the burden of proof is upon Seligman to show that he is a good-faith purchaser of these lands. No fraud on Buckland’s part has been shown by the complainant.. This whole controversy, if Bipley is right, has grown out of his own neglect and laches. He demanded no deed of Buckland. He did not record his contract, or put it in a shape that it could be recorded. He has paid no attention to these lands, or asserted his interest in any way to them, so as to give notice to the world that he had any right in or to them. He had nothing to say when one-half of them was deeded in 1880 to defendant’s' wife. He made no claim to the executor of Buckland’s estate, or to the widow, to whom the balance was devised, before she sold them to Seligman. He did not look after the taxes. He did not-try t'o sell them, and did not answer the letters that Buck-land wrote to him about them. In fact, for 15 years and upwards he has treated these lands in everything as if he was a stranger to them. From the testimony of both parties in the record, I think Mr. Seligman entitled to at least equal credit with Bipley as a witness; and Seligman is corroborated by other persons, while Bipley stands alone.
I have seldom, if ever, examined a case showing the inexcusable laches of this one. It is said that this delay, on account of Buckland’s death, puts the complainant at a greater disadvantage than it does the defendant. I *206cannot so regard it. If Mr. Buckland were alive, we should have all the facts on his side as well as Ripley's, and I am satisfied there could be no disagreement as to the rights of the parties in such a case. This is but another instance of cases appearing in the court at every term of old and stale demands prosecuted against the estates or heirs of dead men. The law wisely forbids that, after waiting until the death of a person, a claimant- shall be permitted to open his mouth as to facts equally within the knowledge of the deceased. Apply that wise rule in this case, and complainant is out of court for want of proof, as he ought to be on account of his laches, if for want of no other reason.
I cannot concur in all that the Chief Justice has said in relation to what matters Ripley was entitled to give evidence. It was not competent for Ripley to testify that he saw the patents of these lands at Buckland's house, in his possession. This was not proving the existence of the documents; there was a better and proper way of showing that. It was evidence calculated to show that they were shown to him because he had some interest in them, and that was the evident purpose of it. One remarkable thing about Ripley's evidence is that whenever he testifies that he had a conversation about these lands with Buckland or Seligman he supports it by a convenient memorandum of it, which he claims he would make as soon as he got out of sight and hearing of the parties with whom he talked, and that he made it with reference to using it in the future. This does not tend at all to strengthen Mr. Ripley as a witness in my estimation, and such memorandum could not be legally admitted in evidence.
I think complainant's bill should be dismissed.